        Case 2:20-cv-04420-CFK Document 24 Filed 01/07/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
YOUSSEF BOUNADER                     |       Case Number 2:20-cv-04420-CFK
      Plaintiff                      |
                                     |
             vs.                     |
                                     |
TRANS UNION, LLC, et. al.            |
      Defendants                     |
____________________________________|

                          STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiff,
YOUSSEF BOUNADER, and the defendant, EXPERIAN INFORMATION SOLUTIONS, INC.,
that the above entitled action is hereby dismissed with prejudice as to EXPERIAN
INFORMATION SOLUTIONS, INC., and without attorney’s fees and costs against any party,
pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.


                                                    Vullings Law Group, LLC

                                             BY:    /s/ Brent F. Vullings_____________
                                                    Brent F. Vullings, Esq.
                                                    Attorney for Plaintiff
                                                    Youssef Bounader


                                                    Margolis Edelstein

                                             BY:    /s/ Mohammad A. Ghiasuddin______
                                                    Mohammad A. Ghiasuddin, Esq.
                                                    Attorney for Defendant
                                                    Experian Information Solutions, Inc.


                                                    IT IS SO ORDERED.

                                                    /s/ Chad F. Kenney      1/7/2021
                                                    _____________________________
                                                    CHAD F. KENNEY, JUDGE J.
